IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-22-00120-CV

              IN RE MARCIE LYNN DUTSCHMANN SCHRECK



                              From the 414th District Court
                                McLennan County, Texas
                               Trial Court No. 2021-3814-5


                                     Original Proceeding


                              MEMORANDUM OPINION


       In her petition for writ of mandamus filed on April 26, 2022, relator, Marcie Lynn

Dutschmann Schreck, seeks to compel certain actions by the Honorable Vicki L. Menard,

Judge of the 414th District Court, and McLennan County District Clerk Jon R. Gimble.

After review, we deny relator’s April 26, 2022 petition for writ of mandamus as to Judge

Menard.1




       1In light of our disposition of this proceeding, the Court withdraws its request for a response.
Furthermore, all pending motions are dismissed as moot.
        With regard to the district clerk, we dismiss relator’s April 26, 2022 petition for

writ of mandamus. See In re Smith, 263 S.W.3d 93, 95 (Tex. App.—Houston [1st Dist.]

2006, orig. proceeding) (noting that appellate courts do not have jurisdiction to issue a

writ of mandamus against a district clerk unless such is necessary to enforce the

jurisdiction of the appellate court); see also TEX. GOV’T CODE ANN. § 22.221(a)-(b).




                                                 STEVE SMITH
                                                 Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Petition denied
Opinion delivered and filed May 11, 2022
[OT06]




In re Schreck                                                                          Page 2